DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I drawn to claims 1-14 in the reply filed on 5/10/21 is acknowledged.

Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/10/21.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 47, line 9 – replace “T2, T4, T4, T6” with --T2, T3, T4, T6--.
Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6 and 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al U.S. Patent No. 6,019,396.

With regard to claim 1, and as seen in Figure 2b, Saito et al disclose a mechanical joint restraint comprising:
a gasket (at 16 – see Figure 2b below) defining an inner surface and an outer surface, the inner surface defining a bore, the bore defining an axis therethrough, the gasket defining a first gasket end and a second gasket end, the gasket comprising:
a sealing band positioned between the first gasket end and the second gasket end;
a pipe collar extending in an axial direction from the sealing band towards the first gasket end; and
a first stop lip extending radially inward from the pipe collar with respect to the axis of the gasket, the first stop lip defining a first lip height;
a gland (at 4 – see Figures 1 and 2b) defining a bore defining an axis and positioned axially outward from the sealing band of the gasket with respect to the first gasket end (the end of the gland at 4a being positioned axially outward from the sealing band of the gasket with respect to the first gasket end as seen in Figure 2b below) with the mechanical joint restraint in an assembled condition, the axis of the gland aligned collinearly with the axis of the gasket; and
a gripping ring (at 6) positioned between the gasket and the gland.


    PNG
    media_image1.png
    678
    1038
    media_image1.png
    Greyscale


With regard to claim 2, and as seen in Figure 2b, Saito et al disclose wherein an outer surface (at 6F) of the gripping ring (at 6) faces and is in contact with the bore of the gasket and the bore of the gland with the mechanical joint restraint in the assembled condition (as shown in the top portion of Figure 2b).

With regard to claim 3, Saito et al disclose wherein the gripping ring (at 6 – see Figure 1) defines teeth (at 6b) and a ring bore (ring bore of 6 thru axis X) defining an axis of the gripping ring, the teeth extending radially inward from the ring bore with respect to the axis of the gripping ring.



With regard to claim 6, Saito et al disclose wherein the gripping ring (at 6) is tapered in cross- section (at 6a – see bottom portion of Figure 2b), a first portion (at 6) of an outer surface of the gripping ring sloped with respect to a second portion (at 6F – see outer surface of 6 in Figure 1).

With regard to claim 8, Saito et al disclose wherein the gasket further comprises a second stop lip (see Figure 2b above) extending radially outward from a remaining portion of the gasket with respect to the axis of the gasket, the second stop lip defining a second lip height.

With regard to claim 9, and as seen in Figure 2b, Saito et al disclose wherein the gasket further comprises a third stop lip (see Figure 2b above) extending axially outward from the second stop lip with respect to the axis of the gasket.

With regard to claim 10, and as seen in Figure 1, Saito et al disclose wherein the gland (at 4) defines a first plurality of fastener holes (4A, 4A – using only 2 of the fastener holes to form a first pattern) configured to align with a first plurality of mounting openings defining a first pattern in a first piping element (note: a first pattern in any convenient first piping element), the gland further defining a second plurality of fastener holes (4A, 4A, $a – using all 3 of the fastener holes to form a second pattern) configured to further align with a second plurality of mounting openings defining a second pattern in a second piping element (note: a second pattern in any convenient second piping element), the second pattern different from the first pattern, the gland interchangeably usable with either the first piping element or the second piping element.
Note: the first and second piping elements are not a part of the claimed invention.

With regard to claim 11, and as seen in Figure 2b, Saito et al disclose a mechanical joint comprising:
a piping element (at 1) comprising a flange (at 1A) and defining a socket (at 1a);
a pipe length (at 2) positioned inside the socket; and
a mechanical joint restraint securing the pipe length to the piping element, the mechanical joint restraint comprising:
a gasket (at 16 – see Figure 2b above) defining an inner surface and an outer surface, the inner surface defining a bore, the bore defining an axis therethrough, the gasket defining a first gasket end and a second gasket end, the gasket comprising:
a sealing band positioned between the first gasket end and the second gasket end; and
a first stop lip extending radially inward from a remaining portion of the gasket with respect to the axis of the gasket, the first stop lip defining a first lip height; and
a gland (at 4 – see Figures 1 and 2b) defining a bore defining an axis and positioned axially outward from the sealing band of the gasket with respect to the first gasket end (the end of the gland at 4a being positioned axially outward from the sealing band of the gasket with respect to the first gasket end as seen in Figure 2b above), the axis of the gland aligned collinearly with the axis of the gasket.

With regard to claim 12, and as seen in Figure 2b, Saito et al disclose a gripping ring (at 6) positioned between the gasket and the gland, wherein an outer surface (at 6F) of the gripping ring faces and is in contact with the bore of the gasket and the bore of the gland (as shown in the top portion of Figure 2b).

With regard to claim 13, Saito et al disclose a gripping ring (at 6 – see Figure 1) positioned between the gasket and the gland, wherein the gripping ring is a split ring defining two circumferential ends and a gap therebetween.

With regard to claim 14, Saito et al disclose a gripping ring (at 6) positioned between the gasket and the gland, wherein the gripping ring is tapered in cross-section (at 6a – see bottom portion of Figure 2b), a first portion (at 6) of an outer surface of the gripping ring sloped with respect to a second portion (at 6F – see outer surface of 6 in Figure 1).

Claim(s) 1, 3, 7, 11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vitel et al French Patent No. 2,830,070.

With regard to claim 1, and as seen in Figure 4, Vitel et al disclose a mechanical joint restraint comprising:
a gasket (at 16 – see Figure 4 below) defining an inner surface and an outer surface, the inner surface defining a bore, the bore defining an axis therethrough, the gasket defining a first gasket end and a second gasket end, the gasket comprising:

a pipe collar extending in an axial direction from the sealing band towards the first gasket end; and
a first stop lip extending radially inward from the pipe collar with respect to the axis of the gasket, the first stop lip defining a first lip height;
a gland (at 18) defining a bore defining an axis and positioned axially outward from the sealing band of the gasket with respect to the first gasket end (where 18 is positioned axially outward from the sealing band of the gasket 16) with the mechanical joint restraint in an assembled condition, the axis of the gland aligned collinearly with the axis of the gasket; and
a gripping ring (at 51) positioned between the gasket and the gland.


    PNG
    media_image2.png
    442
    647
    media_image2.png
    Greyscale


With regard to claim 3, and as seen in Figure 4, Vitel et al disclose wherein the gripping ring (at 51) defines teeth and a ring bore defining an axis of the gripping ring, the teeth extending radially inward from the ring bore with respect to the axis of the gripping ring.

With regard to claim 7, and as seen in Figure 4, Vitel et al disclose wherein a first ring end of the gripping ring (at 51 – see Figure 4 above) is vertical in cross-section and in facing contact with the sealing band of the gasket.

With regard to claim 11, and as seen in Figure 4, Vitel et al disclose a mechanical joint comprising:
a piping element (at 14) comprising a flange (at 44) and defining a socket (at 42);
a pipe length (at 4) positioned inside the socket; and
a mechanical joint restraint securing the pipe length to the piping element, the mechanical joint restraint comprising:
a gasket (at 16 – see Figure 4 above) defining an inner surface and an outer surface, the inner surface defining a bore, the bore defining an axis therethrough, the gasket defining a first gasket end and a second gasket end, the gasket comprising:
a sealing band positioned between the first gasket end and the second gasket end; and
a first stop lip extending radially inward from a remaining portion of the gasket with respect to the axis of the gasket, the first stop lip defining a first lip height; and
where 18 is positioned axially outward from the sealing band of the gasket 16), the axis of the gland aligned collinearly with the axis of the gasket.

With regard to claim 14, and as seen in Figure 4, Vitel et al disclose a gripping ring (at 51) positioned between the gasket and the gland, wherein the gripping ring is tapered in cross-section, a first portion of an outer surface of the gripping ring sloped with respect to a second portion (see Figure 4 above).

Claim(s) 11, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Percebois et al 5,297,826.

With regard to claim 11, and as seen in Figure 3, Percebois et al disclose a mechanical joint comprising:
a piping element (at 2) comprising a flange (at 3) and defining a socket (socket of 2);
a pipe length (at 1) positioned inside the socket; and
a mechanical joint restraint securing the pipe length to the piping element, the mechanical joint restraint comprising:
a gasket (see Figure 3 below) defining an inner surface and an outer surface, the inner surface defining a bore, the bore defining an axis therethrough, the gasket defining a first gasket end and a second gasket end, the gasket comprising:

a first stop lip extending radially inward from a remaining portion of the gasket with respect to the axis of the gasket, the first stop lip defining a first lip height; and
a gland (at 11) defining a bore defining an axis and positioned axially outward from the sealing band of the gasket with respect to the first gasket end (the end of the gland at 15 being positioned axially outward from the sealing band of the gasket with respect to the first gasket end as seen in Figure 3 above), the axis of the gland aligned collinearly with the axis of the gasket.


    PNG
    media_image3.png
    644
    973
    media_image3.png
    Greyscale


contact with gasket 16) and the bore of the gland (contact thru the gasket 16).

With regard to claim 14, and as seen in Figure 3, Percebois et al disclose a gripping ring (at 15 – column 2, lines 50-52) positioned between the gasket and the gland, wherein the gripping ring is tapered in cross-section (tapering of 15 near 21), a first portion of an outer surface of the gripping ring sloped with respect to a second portion (see Figure 3 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al in view of Furcoiu U.S. Patent Application Publication 2018/0306361.

With regard to claim 4, Saito et al disclose the claimed invention but do not disclose that the gasket, the gripping ring, and the gland are joined to each other with adhesive.  Furcoiu teaches that an adhesive can be used to form an attachment between elements and bond elements together (paragraph 102, lines 1-7).  


Conclusion
Sato, Jones ‘699, Jones ‘488 and Unikath are being cited to show examples of mechanical joint restraints with a gasket, a gland and a gripping ring.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679